DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Maintained and Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 10, 13, 20-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0271070; published: Sept. 22, 2016; priority date: May 1, 2014), in view of Giordano et al. (US 2008/0008772; published: Jan. 10, 2008).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Singh et al. is directed to extended release suspension compositions (Title). Singh et al. teach an active ingredient layered onto an inert particle to form the core, wherein the inert particle is selected from the group comprising a non-pareil seed, a microcrystalline cellulose sphere, a dibasic calcium phosphate bead, a mannitol bead, a silica bead, a tartaric acid pellet, a sugar bead, or a wax based pellet (limitations of claims 1ia and 5-6; [0030]-[0031], [0104]). Singh et al. teach that the active ingredient includes guaifenesin (limitation of instant claims 1 and 28; [0077]). Singh et al. teach that the cores of the present invention may comprise one or more pharmaceutically acceptable excipients such as a binder, a release-controlling agent, an osmoagent, a stabilizer, a solubilizer or a pH modifying agent (limitation of instant claims 1a, 13 and 28a; [0076]). Singh et al. teach that the osmoagents used in the present invention are xylitol, mannitol, glucose, lactose, sucrose and sodium chloride (limitation of instant claims 20-21 and 28; [0086]). With regards to the listed stabilizers in instant claim 22, Singh et al. teach that hydroxypropyl cellulose can be added to the abovementioned cores (see entire reference; e.g., Example 11). Singh et al. also teach that the stabilizer may include but not limited to a pH modifying agent, a chelating agent, or an anti-oxidant ([0076]).
Singh et al. the powder for suspension may be packaged in a suitable package such as a bottle or a sachet, wherein the sachet can be filled as a unit dose ([0116]). Such reads on the “unit dose for single administration” limitation of instant claim 1.
Singh et al. teach that the core may comprise release-controlling agents in the form of a matrix with the active ingredient, which can be coated with a coating layer that remain insoluble in the suspension ([0083]).  Singh et al. teach that such coating layer an extended release coating comprising a pH-dependent release controlling agent and polymer such that the coating layer remains insoluble in the suspension based during storage (limitation of instant claims 1b, 10, 24 and 28; [0083]). Suitable examples of pH-dependent release-controlling agent are selected from the group comprising acrylic copolymers such as methacrylic acid and methyl methacrylate copolymers, e.g., Eudragit® L 100 and Eudragit® S 100, methacrylic acid and ethyl acrylate copolymers, e.g., Eudragit® L 100-55 and Eudragit® L 30 D-55, dimethylaminoethyl methacrylate and butyl methacrylate and methyl methacrylate copolymers e.g., Eudragit® E 100, Eudragit® E PO, methyl acrylate and methacrylic acid and octyl acrylate copolymers, styrene and acrylic acid copolymers, butyl acrylate and styrene and acrylic acid copolymers, and ethylacrylate-methacrylic acid copolymer; cellulose acetate phthalate; cellulose acetate succinates; hydroxyalkyl cellulose phthalates such as hydroxypropylmethyl cellulose phthalate; hydroxyalkyl cellulose acetate succinates such as hydroxypropylmethyl cellulose acetate succinate; vinyl acetate phthalates; vinyl acetate succinate; cellulose acetate trimelliate; polyvinyl derivatives such as polyvinyl acetate phthalate, polyvinyl alcohol phthalate, polyvinyl butylate phthalate, and polyvinyl acetoacetal phthalate; zein; shellac; and mixtures thereof (limitation of instant claims 25 and 28; [0084]). Furthermore, Singh et al. teach in an embodiment wherein the release-controlling excipient is present in an amount of 45.0 mg/mL, wherein the total weight of the extended release beads are 186.5 mg; therefore, the release-controlling excipient is present in about 24% w/w (limitation of instant claims 1 and 28; Examples). 
Singh et al. teach that the powder for suspension may be packaged in a suitable package such as a bottle or a sachet, wherein the sachet can be filled as a unit dose or a multidose sachet (limitation of instant claims 1 and 26; [0116]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Singh et al. teach that a sachet formulation can be formulated into a dose unit for single administration, Singh et al. do not teach wherein the abovementioned suspension formulation containing both extended and immediate release portions are formulated into a dose unit for single administration, as required by instant claim 1. However, Singh et al. teach wherein the formulation can incorporate a wide range of active ingredients; one of which is guaifenesin, which is known in the art to be used as cold and/or cough medicine. 
Singh et al. teach examples having various concentrations of osmoagent (sodium chloride) in order to determine the effect on osmolalities ([0086], [0187] and [0218]), but do not specifically teach wherein the osmoagent (e.g., mannitol) is about 0.1 to about 50 mg/mL in the drug coated core, as required by instant claim 1. Singh et al. do not specifically teach that the stabilizer (e.g., sodium alginate) is present in an amount of about 0.5% to about 40% w/w based on the total weight of the drug coated core, as required by instant claims 1 and 28.
Singh et al. teach that the suspension base surrounding the abovementioned core can include an immediate release component ([0078]) and furthermore, teach that the immediate release component may help in providing an immediate therapeutic effect which could be subsequently followed by an extended therapeutic effect over a longer duration of time once ingested ([0079]). However, Singh et al. do not teach an embodiment wherein the abovementioned drug coated core with an extended release coating is further coated with an immediate release coating comprising guaifenesin, wherein the guaifenesin in the immediate release portion is about 1% to about 20% w/v of the total weight of the composition, as required by instant claims 1 and 28. Singh et al. do not teach wherein the ratio of guaifenesin in the extended release portion to the immediate release portion is from about 50:50 to about 95:5 w/w or from about 75:25 to about 85:15 w/w, as required by instant claims 1. However, this deficiency is cured by Giordano et al.
	Giordano et al. is directed to compositions that comprise immediate and extended release guaifenesin (Abstract). Giordano et al. teach a composition comprising guaifenesin particles enclosed in a capsule or compressed into a tablet, wherein the tablet is coated with a delay release coating followed by an immediate release coating ([0011]-[0012]). Giordano et al. teach that in some embodiments, the composition may comprise about 200-600 mg/dose controlled release guaifenesin and about 100-300 mg/dose immediate release guaifenesin (i.e., a weight ratio of 2:3 to 6:1 of guaifenesin in the extended release portion versus the immediate release portion; overlaps with instant claimed ranges) ([0014]).
	Singh et al. do not teach wherein the stabilizer is sodium alginate, as required by instant claims 22 and 28. However, such deficiency is cured by Giordano et al.
	Giordano et al. teach that the matrix material or appropriate fillers/excipients can include alginates (e.g., sodium alginate), wherein such hydrophilic polymer dissolves away to weaken the structure of the controlled release component and ([0063], [0067], [0080-0082])
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the composition being formulated as a unit dose for single administration, it would have been prima facie obvious for a person of ordinary skill in the art to formulate as a unit dose for single administration, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Singh et al. teach that the active agent is, for example, guaifenesin, which is known to be used as a cold and/or cough medicine. Therefore, an extended release formulation comprising guaifenesin, such as the one taught by Singh et al. could be used as a single dosage because some colds and/or cough symptoms can last for a short time, such as 24 hours.
The osmolality and stability of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal osmolality in order to best achieve the desired results as such would provide advantageous for reduced (or no) leaching of the active ingredient from the coated cores during, for example, storage as taught by Singh et al. ([0061]). Singh et al. also teach that the stabilizer may include but not limited to a pH modifying agent, a chelating agent, or an anti-oxidant ([0076]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	The disclosures of Singh et al. and Giordano et al. are each directed to modified release pharmaceutical formulations.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate an immediate release coating to the composition of Singh et al. comprising guaifenesin, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Singh et al. teach that an immediate release component may advantageously help in providing an immediate therapeutic effect which could be subsequently followed by an extended therapeutic effect over a longer duration of time once ingested ([0079]). And Giordano et al. teach one way of incorporating an immediate release portion containing the active agent (e.g., guaifenesin) to a pharmaceutical composition that already contains a drug-coated core comprising an extended release coating.
It would, also, have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate sodium alginate in the drug coated core, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Giordano et al. teach that the hydrophilic polymer (e.g., sodium alginate) advantageously dissolves away to weaken the structure of the controlled release component ([0080-0082]).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Singh does not appreciate the specific problems associated with guaifenesin, namely that it is freely soluble in aqueous solutions, and thus would tend to get leached out from the extended release portion into the vehicle during storage (Remarks: p. 7).
This is not found persuasive. In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue that Giordano discloses guaifenesin tablet, which cannot be combined with Singh to teach a composition having suspension powder.
This is not found persuasive. In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Singh and Girodano are directed to modified release pharmaceutical formulations, which is the field of Applicant’s endeavor.
Applicants argue that the composition as recited in claim 1 demonstrate unexpected results (directing attention to the specification: p. 36, lines 9-15; p. 37, Table 8 and p. 38, Table 9) (Remarks: p. 8).
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a)  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP § 716.02(b)-III).  In the instant case, the closest prior art is Singh et al. It is noted also that Applicants compare its 100 mg/mL gauifenesin composition to the commercially available product, Mucinex®. The Examiner notes that Applicants do not disclose the ingredients (and amounts) of Mucinex® which would be necessary to compare the results. For example, the Examiner would need to determine if there is only one variable when comparing the two compositions and would it be expected to produce a different result based on the difference in this variable.
(b) Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof (See MPEP § 716.02(c)-II).  In the instant case, the Examiner is not able to determine if the difference in effect is expected or not because the Applicants have not adequately described the comparable composition (e.g., what are the ingredients and amounts of such ingredients in Mucinex®). 
(c)  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)).  In the instant case, the claims are directed to a broad range of components and a broad range of concentrations (e.g., 20-60% w/w release-controlling excipients in the coated core), any amount of gauifenesin in the extended release core, 0.5-40% w.w of any stabilizer in the drug coated core, etc.). It cannot be determined that the “improved result” occurs over the course of the entire range of ingredients and amounts, when looking at data with one data point.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617